DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 16 and 18 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose a pick-up hitch assembly for connection to a vehicle as claimed and further wherein the actuator assembly includes first and second electric motors.  Claims 3 – 13 depend from independent claim 1, and therefore, are also allowed.

The prior art does not disclose a vehicle according to claim 14, as claimed, and further wherein:
a horizontal load applied by an implement passes through the pick-up hitch assembly to the rear vehicle housing and a vertical load applied by the implement passes through the pick-up hitch assembly to a pick-up hitch fix frame.  Claims 15 and 16 depend from claim 14, and therefore, are also allowed.

The prior art does not disclose a pick-up hitch assembly for connection to a vehicle, as claimed, and further comprising:

a rail with a chamber extending along a length of the rail and a slot extending along the length of the rail into the chamber,
an electric motor,
a lead screw disposed in the chamber and configured to be rotated by the electric motor,
a block movable vertically by rotation of the lead screw, and 
a link pivotally coupled to the block and the second end of swing frame to effect movement of the frame between a raised position and a lowered position.  Claims 19 – 22 depend from independent claim 18, and therefore, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611      



/TONY H WINNER/           Primary Examiner, Art Unit 3611